— Action originally brought by plaintiffs against respondent President and Directors of the Manhattan Company to recover the aggregate amount of five checks drawn by plaintiffs upon their deposit account in that bank to the order of Leo Leichner. Plaintiffs claim that the indorsement Leo Leichner upon each of the cheeks was a forgery. The other defendants, subsequent indorsers of the checks, were impleaded. Upon a jury trial of the issues a verdict was rendered in favor of defendant President and Directors of the Manhattan Company. Upon such verdict a judgment dismissing the complaint, and later an amended judgment dismissing the complaint as to the defendant President and Directors of the Manhattan Company, and awarding other relief to the impleaded defendants, were entered. An order was also entered denying plaintiffs’ motion to set aside the verdict and for a new trial. From the original judgment and the order, and separately from so much of the amended judgment as dismissed plaintiffs’ complaint and awarded costs to defendant President and Directors of the Manhattan Company, plaintiffs appeal. Amended judgment, in so far as appealed from, and order, unanimously affirmed, with costs. No opinion. Appeal from original judgment dismissed as academic.' Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.